Citation Nr: 1714178	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  16-39 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	John T. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from February 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for PTSD, an acquired psychiatric disorder and hypertension.  During the pendency of the appeal, the case was transferred to the RO in Houston, Texas, which has jurisdiction.

In February 2016, the Board remanded the claims for the issuance of a statement of the case (SOC).  The Board also broadly construed the Veteran's contentions as having a psychiatric disorder related to service and recharacterized the Veteran's claim as stated on the title page.  Therefore, although the July 2016 SOC lists two separate claims for psychiatric disorders, the Board restates the issue as stated herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand of the Veteran's claims for service connection for an acquired psychiatric disability and service connection for hypertension is warranted for additional development.

The Veteran contends that his psychiatric disability is related to his feelings of isolation while in a remote location in Japan.  He also contends that his hypertension is secondary to the psychiatric disability, or in the alternative secondary to the medications taken for treatment of his service-connected disabilities.

The Veteran has been diagnosed with depression with a history of treatment, to include medication.  He has also been diagnosed with hypertension.  However, he has not been afforded VA examinations to determine the etiologies of his psychiatric disorder or his hypertension.  VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  Since the claims file contains lay and medical evidence of acquired psychiatric disorders, in-service incurrences, and an indication that the disabilities may be related to service, the Board finds that a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of the disabilities currently on appeal.  McClendon, 20 Vet. App. at 86. 

The Veteran reported that he had a nervous breakdown in 1958 or 1959 and was hospitalized at the VA Medical Center in Lincoln, NE.  There is a single record of a June 1959 hospitalization for an operation unrelated to the issues on appeal.  It is unclear whether there are outstanding VA treatment records and such records may contain evidence of the Veteran's reported psychiatric treatment.  Therefore, upon remand, the RO should request all VA treatment records from the VAMC in Lincoln, Nebraska.

The July 2016 SOC states that via a July 2015 letter, the Veteran was informed that his previously submitted VA Form 21-4142 authorizing VA to request treatment records from Richard H. Young Hospital was no longer valid, and was asked to provide another authorization form.  However, the July 2015 letter references authorization forms for treatment records from other medical providers and does not notify the Veteran that the authorization form for Richard H. Young Hospital was invalid.  These records may contain evidence of the Veteran's psychiatric treatment.  As such, the Veteran should be afforded the opportunity to provide a new authorization form so that the AOJ may request treatment records from Richard H. Young hospital.

In light of the remand, the AOJ should obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records related to the Veteran's treatment for his psychiatric disability that are not already of record.  A specific request should be made to the VAMC in Lincoln, Nebraska for treatment records dated from 1958 to present.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  All actions to obtain the requested records should be documented fully in the claims files.

2.  Send the Veteran an authorization form to obtain records from Richard H. Young hospital.  Ask him to complete and sign the authorization form, and return it.  If he does not return it in a timely fashion, send one additional request.  Arrangements should thereafter be made to obtain the Veteran's treatment records from these facilities.  A response, negative or positive, should be associated with the claims file.

3.  Upon completion of directives #1 and #2, whether records are obtained or not, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed proximate to, or during the pendency of, this appeal.  The claims file, to include this remand, must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. Any indicated evaluations, studies, and tests should be conducted and the examiner should identify all of the Veteran's acquired psychiatric disorders.

Upon review of the claims file and examination of the Veteran, the examiner should provide an opinion as to the diagnosis of any acquired psychiatric disorders found to be present.

With respect to each acquired psychiatric disorder found to be present and/or diagnosed proximate to or during the pendency of the appeal, the examiner should offer an opinion on the following:

Is it at least as likely as not (50 percent or greater probability) that the acquired psychiatric disorder was incurred in, caused by, or is otherwise related to, the Veteran's military service?

In offering this opinion, the examiner must specifically acknowledge:

The Veteran's contention that he in a "very remote location in Japan" and feeling "very isolated" in service.

The Veteran's self-reported hospitalization in 1958 or 1959 for a nervous breakdown.

The private treatment records which note treatment for depression, to include medication.

A report of the examination should be prepared and associated with the Veteran's VA claims file. A complete rationale must be provided for all opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Upon completion of directives #1 and #2, whether records are obtained or not, schedule the Veteran for a VA examination to determine the etiology of his hypertension.  The claims file, to include this remand, must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should offer an opinion on the following:

Is at least as likely as not (50 percent or greater probability) that any hypertension identified is attributable to service?

Is at least as likely as not (50 percent or greater probability) that any hypertension identified was caused by or aggravated by his psychiatric disability?

Is at least as likely as not (50 percent or greater probability) that any hypertension identified was caused by or aggravated by his medication for his service-connected disabilities?

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims for entitlement to service connection for a psychiatric disability, to include PTSD and entitlement to service connection for hypertension, to include as secondary to a psychiatric disability, or secondary to medications taken for service-connected disabilities.  If any of the claims remain denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




